Citation Nr: 1028460	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  02-10 643	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic jaw dislocation 
residuals. 

2.  Entitlement to an initial compensable disability evaluation 
for the Veteran's right (major) navicular bone fracture 
residuals.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION


The Veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
that denied service connection for chronic jaw dislocations and 
granted service connection for right (major) navicular bone 
fracture residuals in which a noncompensable rating was assigned.  
In February 2003, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge; a transcript of that hearing is of 
record.  In May 2004, the Board remanded the claims for further 
development.  


FINDING OF FACT

In July 2010, VA received information that the appellant died in 
May 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


